                                                    United States District Court
                                                    Central District of California
                                                                                                                                            JS-3

                                                                        Docket No.               CR 17-557-PSG
UNITED STATES OF AMERICA vs.

                                                                        Social Security No. 2          8     8     4
Defendant        JAMES CHARLES BERRY
                                                                        (Last 4 digits)
akas: Berry, James Charles IV



                                                                                                                   MONTH     DAY     YEAR
                                                                                       d in person on this date.       06     17       19
            In the presence ofthe attorney for the government, the defendant appeare


COUNSEL                                                                DFPD Adam Olin
                                                                        (Name of Counsel)

                                                                                                 plea. ~       NOLO    ~  NOT
     PLEA        ~ GUILTY,and the court being satisfied that there is a factual basis for the
                                                                                                            CONTENDERE   GUILTY

                                                                                      as charged of the offenses) of:
 FINDING          There being afinding/verdict of GUILTY,defendant has been convicted

                                                                                                      (b)(1), as charged in        Count 2 of the
                  Distribution of Child Pornography, in violation of Title l8 U.S.C. §2252A(a)(2)(A),
                  Indictment.
                                                                                               pronounced. Because no sufficient cause to the
JUDGMENT          The Court asked whether there was any reason why judgment should not be
                                                                                              t guilty as charged and convicted and ordered that:
AND PROB/         contrary was shown,or appeared to the Court,the Court adjudged the defendan
                                                                                   t of the Court that the defendant is hereby committed to the
  COMM            Pursuant to the Sentencing Reform Act of 1984, it is the judgmen
  ORDER           custody of the Bureau of Prisons to be imprisoned for a term of:



60 months.

                                                                                sment of$100, which is due
It is ordered that the defendant shall pay to the United States a special asses
                                                                                   nt, at the rate of not less
immediately. Any unpaid balance shall be due during the period of imprisonme
                                                                              ial Responsibility Program.
than $25 per quarter, and pursuant to the Bureau of Prisons' Inmate Financ

                                                                           finds that the defendant has
Pursuant to Guideline § SE1.2(a), all fines are waived as the Court
                                                                         pay any fine.
established that he is unable to pay and is not likely to become able to

                                                                        ised releas                                         e for a term of 15
Upon release from imprisonment, the defendant shall be placed on superv
years under the following terms and conditions:
                                                                                  d States Probation Office
1.      The defendant shall comply with the rules and regulations of the Unite
        and Pretrial Services Office and General Order 18-10.
                                                                                   nce. The defendant shall
2.      The defendant shall refrain from any unlawful use of a controlled substa
                                                                               least two periodic drug tests
        submit to one drug test within 15 days ofrelease from custody and at
                                                                            Probation Officer.
        thereafter, not to exceed eight tests per month, as directed by the



                                                                                                                                              Page l
CR-l04(wpd 10/18)                                JUDGMENT &PROBATION/COMMITMENT ORDER
 USA vs.    James Charles Berry                             Docket No.   CR 17-557-PSG


3.      The defendant shall participate in an outpatient substance abuse treatment and counseling program
        that includes urinalysis,breath and/or sweat patch testing,as directed by the Probation Officer. The
        defendant shall abstain from using alcohol and illicit drugs, and from abusing prescription
        medications during the period of supervision.
4.      As directed by the Probation Officer, the defendant shall pay all or part of the costs ofthe
        Court-ordered treatment to the aftercare contractors during the period ofcommunity supervision.
        The defendant shall provide payment and proof of payment as directed by the Probation Officer.
        Ifthe defendant has no ability to pay, no payment shall be required.
5.      During the period of community supervision, the defendant shall pay the special assessment in
        accordance with this judgment's orders pertaining to such payment.
6.      The defendant shall cooperate in the collection of a DNA sample from the defendant.
7.      The defendant shall possess and use only those computers and computer-related devices, screen
        user names, passwords, email accounts, and Internet service providers (ISPs) that have been
        disclosed to the Probation Officer upon commencement ofsupervision. Any changes or additions
        are to be disclosed to the Probation Officer prior to the first use. Computers and computer-related
        devices include personal computers, personal data assistants (PDAs), Internet appliances,
        electronic games, cellular telephones, and digital storage media, as well as their peripheral
        equipment, that can access, or can be modified to access, the Internet, electronic bulletin boards,
        and other computers.
8.      All computers, computer-related devices, and their peripheral equipment, used by the defendant
        shall be subject to search and seizure. This shall not apply to items used at the employment's site,
        which are maintained and monitored by the employer.
9.      The defendant shall comply with the rules and regulations ofthe Computer Monitoring Program.
        The defendant shall pay the cost ofthe Computer Monitoring Program,in an amount not to exceed
        $32 per month per device connected to the Internet.
10.     Within three (3) days of release from prison, the defendant shall register as a sex offender, and
        keep the registration current, in each jurisdiction where he resides, where he is an employee, and
        where he is a student, to the extent the- registration procedures have been established in each
        jurisdiction. When registering for the first time,the defendant shall also register in the jurisdiction
        in which the conviction occurred ifdifferent from hisjurisdiction ofresidence. The defendant shall
        provide proof of registration to the Probation Officer within 48 hours of registration.
1 1.    The defendant shall participate in a psychological counseling or psychiatric treatment or a sex
        offender treatment program,or any combination thereofas approved and directed by the Probation
        Officer. The defendant shall abide by all rules, requirements, and conditions of such program.
        including submission to risk assessment evaluations and physiological testing, such as polygraph
        and Abel testing. The Court authorizes the Probation Officer to disclose the Presentence Report.
        and any previous mental health evaluations or reports, to the treatment provider. The treatment
        provider may provide information (excluding the Presentence report), to State or local social
        service agencies(such as the State of California, Department of Social Service), for the purpose
        ofthe client's rehabilitation.


CR-104(wpd 10/18)                    JUDGMENT &PROBATION/COMMITMENT ORDER                                 Page
 USA vs.    James Charles Berry                           Docket No.:   CR 17-557-PSG


12.     As directed by the Probation Officer, the defendant shall pay all or part of the costs of
        psychological counseling or psychiatric treatment, or a sex offender treatment program, or any
        combination thereofto the aftercare contractor during the period ofcommunity supervision. The
        defendant shall provide payment and proofofpayment as directed by the Probation Officer. Ifthe
        defendant has no ability to pay, no payment shall be required.
13.     The defendant shall not view or possess any materials, including pictures, photographs, books,
        writings, drawings, videos, or video games, depicting and/or describing child pornography, as
        defined in Title 18 U.S.C. §2256(8), or sexually explicit conduct depicting minors, as defined at
        Title 18 U.S.C.§2256(2).This condition does not prohibit the defendantfrom possessing materials
        solely because they are necessary to, and used for,a collateral attack,nor does it prohibit him from
        possessing materials prepared and used for the purposes of his Court-mandated sex offender
        treatment, when the defendant's treatment provider or the probation officer has approved of his
        possession ofthe material in advance.
14.     The defendant shall submit to a search, at any time, with or without warrant, and by any law
        enforcement or probation officer, of the defendant's person and any property, house, residence,
        vehicle, papers, computers [as defined in Title 18 U.S.C. § 1030(e)(1)], cell phones, other
        electronic communication or data storage devices or media, effects and other areas under the
        offender's control, upon reasonable suspicion concerning a violation ofa condition ofsupervision
        or unlawful conduct by the defendant, or by any probation officer in the lawful discharge of the
        officer's supervision functions.
15.     The defendant shall not frequent,or loiter, within 100 feet ofschool yards,parks,public swimmin€
        pools,playgrounds,youth centers,video arcade facilities, or other places primarily used by person
        under the age.of 18.
16.     The defendant shall not associate or have verbal, written,telephonic,or electronic communication
        with any person under the age of 18, except:(a)in the presence ofthe parent or legal guardian o~
        said minor; and (b)on the condition that the defendant notify said parent or legal guardian of hip
        conviction in the instant offense/prior offense. This provision does not encompass persons under
        the age of 18,such as waiters,cashiers,ticket vendors,etc., whom the defendant must interact with
        in order to obtain ordinary and usual commercial services.
17.     The defendant shall not affiliate with, own,control, volunteer or be employed in any capacity by
        a business or organization that causes him to regularly contact persons under the age of 18.
18.     The defendant's employment shall be approved by the Probation Officer, and any change ir.
        employment must bepre-approved by the Probation Officer. The defendant shall submit the name
        and address ofthe proposed employer to the Probation Officer at least ten(10)days prior to any
        scheduled change.

The Court authorizes the Probation Office to disclose the Presentence Report to the substance abuse
treatment provider to facilitate the defendant's treatment for narcotic addiction or drug dependency
Further redisclosure ofthe Presentence Report by the treatment provider is prohibited without the consen~
of the sentencing judge.


CR-l04(wpd 10/18)                   JCIDGMENT &PROBATION/COMMITMENT ORDER                              Page
 USA vs.   James Charles Berry                                                Docket No.:    CR 17-557-PSG

                                                                                                                                    500-hour
The court recommends that the Bureau ofPrisons consider the defendant for placement in the
Residential Drug Abuse Program(RDAP).
                                                                                               Bureau of
It is further ordered that the defendant surrender himselfto the institution designated by the
                                                                                                  t shall
Prisons at or before 12 noon, on June 28,2019. In the absence of such designation, the defendan
report on or before the same date and time, to the United States Marshal located at the Roybal Federal
Building, 255 East Temple Street, Los Angeles, California 90012.

Based on the Government's motion, all remaining counts are ordered dismissed.

The bond is hereby exonerated upon self-surrender.

The Court recommends that the defendant be housed at Terminal Island.

The defendant is advised of the right to appeal.

Restitution hearing date to be set via stipulation and proposed order.
                                                                                                            Conditions of Probation and
 In addition to the special conditions of supervision imposed above, it is hereby ordered that the Standard
                                                         The Court may   change the conditions  of supervision , reduce or extend the period of
 Supervised Release within this judgment be imposed.
                                                                                                          law, may issue a warrant and revoke
 supervision, and at any time during the supervision period or within the maximum period permitted by
 supervision for a violation occurring during the supervision period.




                     ~v~l8f~g
           Date                                                     U. S. District Judge/ agistrate Judge
                                                                                                            Marshal or other qualified officer.
 [t is ordered that the Clerk deliver a copy of this Judgment and Probation/Commitment Order to the U.S.

                                                                    Clerk, U.S. District Court




              l~ 18 /9                                        By
            Filed Date                                              Deputy Clerk




                                                                                                                                              Page 4
 CR-104(wpd 10/18)                              JIiDGMENT & PROBATION/COMMITMENT ORDER
The defendant must comply with the standard conditions that have been adopted by this court (set forth below).

                               STANDARD CONDITIONS OF PROBATION AND SUPERVISED RELEASE

                                While the defendant is on probation or supervised release pursuant to this judgment:

1.   The defendant must not commit another federal, state, or local           ~.     The defendant must not knowingly associate with any persons engaged
     crime;                                                                          in criminal activity and must not knowingly associate with any person
2,   he defendant must report to the probation office in the federal                 convicted ofa felony unless granted permission to do so by the probation
     judicial district of residence within 72 hours of imposition of a               officer. This condition will not apply to intimate family members,unless
     sentence of probation or release from imprisonment, unless                      the court has completed an individualized review and has determined
     otherwise directed by the probation officer;                                    that the restriction is necessary for protection of the community or
3.   The defendant must report to the probation office as instructed by              rehabilitation;
     the court or probation officer;                                          ]0.    "The defendant must refrain from excessive use of alcohol and must not
4.   The defendant must not knowingly leave the judicial district                    purchase, possess, use, distribute, or administer any narcotic or other
      without first receiving the permission of the court or probation               controlled substance, or any paraphernalia related to such substances,
     officer;                                                                        except as prescribed by a physician;
5.   The defendant must answer truthfully the inquiries ofthe probation       1 1.   The defendant must notify the probation officer within 72 hours of being
      officer, unless legitimately asserting his or her Fifth Amendment              arrested or questioned by a law enforcement officer;
      right against self-incrimination as to new criminal conduct;            1 2.    For felony cases, the defendant must not possess a firearm, ammunition,
6.    The defendant must reside at a location approved by the probation              destructive device, or any other dangerous weapon;
      officer and must notify the probation officer at least 10 days before   1 3.    The defendant must not act or enter into any agreement with a law
      any anticipated change or within 72 hours of an unanticipated                   enforcement agency to act as an informant or source without the
      change in residence or persons living in defendant's residence;                 permission ofthe court;
7.    The defendant must permit the probation officer to contact him or       14.     As directed by the probation officer, the defendant must notify specific
      her at any time at home or elsewhere and must permit confiscation               persons and organizations of specific risks posed by the defendant to
      ofany contraband prohibited by law or the terms ofsupervision and               those persons and organizations and must permit the probation officer to
      observed in plain view by the probation officer;                                confirm the defendant's compliance with such requirement and to make
8.    The defendant must work at a lawful occupation unless excused by                such notifications,
      the probation officer for schooling, training, or other acceptable      1 5.    The defendant must follow the instructions of the probation officer to
      reasons and must notify the probation officer at least ten days                 implement the orders of the court, afford adequate deterrence from
      before any change in employment or within 72 hours of an                        criminal conduct,protect the public from further crimes ofthe defendant;
      unanticipated change;                                                           and provide the defendant with needed educational or vocational
                                                                                      training, medical care, or other correctional treatment in the most
                                                                                      effective manner.




                                                      JUDGMENT &PROBATION/COMMITMENT ORDER                                                                Page
CR-104(wpd 10/18)
USA vs.     James Charles Berry                                               Docket No.:     CR 17-557-PSG


    ❑      The defendant must also comply with the following special conditions (set forth below).


          STATUTORY PROVISIONS PERTAIN[NG TO PAYMENT AND COLLECTION OF FINANCIAL SANCTIONS

          The defendant must pay interest on a fine or restitution of more than $2,500, unless the court waives interest or unless the fine or
restitution is paid in full before the fifteenth (15th)day after the date ofthe judgment under 18 U.S.C. § 3612(fl(1). Payments may be subject
to penalties for default and delinquency under 18 U.S.C. § 3612(g). Interest and penalties pertaining to restitution, however, are not applicable
for offenses completed before April 24, 1996.

         if all or any portion of a fine or restitution ordered remains unpaid after the termination of supervision, the defendant must pay the
balance as directed by the United States Attorney's Office. 18 U.S.C. § 3613.

         The defendant must notify the United States Attorney within thirty (30) days of any change in the defendant's mailing address or
residence address until all fines, restitution, costs, and special assessments are paid in full. 18 U.S.C. § 3612(b)(1)(F).

        The defendant must notify the Court (through the Probation Office) and the United States Attorney of any material change in the
defendant's economic circumstances that might affect the defendants ability to pay a fine or restitution, as required by l8 U.S.C. § 3664(k).
The Court may also accept such notification from the government or the victim, and may,on its own motion or that ofa party or the victim, adjust
the manner of payment of a fine or restitution under 18 U.S.C. § 3664(k). See also 18 U.S.C. § 3572(d)(3) and for probation 18 U.S.C. §
3563(a)(7).

          Payments will be applied in the following order:

                    1. Special assessments under 18 U.S.C. § 3013;
                    2. Restitution, in this sequence (under 18 U.S.C. § 3664(1), all non-federal victims must be paid before the United
                      States is paid):
                              Non-federal victims (individual and corporate),
                             Providers of compensation to non-federal victims,
                              The United States as victim;
                    3. Fine;
                    4. Community restitution, under 18 U.S.C. § 3663(c); and
                    5. Other penalties and costs.

           CONDITIONS OF PROBATION AND SUPERVISED RELEASE PERTAINING TO FINANCIAL SANCTIONS

           As directed by the Probation Officer,the defendant must provide to the Probation Officer: (1)a signed release authorizing credit report
 inquiries;(2)federal and state income tax returns or a signed release authorizing their disclosure and(3)an accurate financial statement, with
 supporting documentation as to all assets, income and expenses ofthe defendant. In addition, the defendant must not apply for any loan or open
 any line of credit without prior approval ofthe Probation Officer.

          The defendant must maintain one personal checking account. All ofdefendant's income,"monetary gains," or other pecuniary proceeds
 must be deposited into this account, which must be used for payment ofall personal expenses. Records ofall other bank accounts,including any
 business accounts, must be disclosed to the Probation Officer upon request.

         The defendant must not transfer, sell, give away, or otherwise convey any asset with a fair market value in excess of $500 without
 approval ofthe Probation Officer until all financial obligations imposed by the Court have been satisfied in full.

                               These conditions are in addition to any other conditions imposed by this judgment.




                                                JUDGMENT &PROBATION/COMMITMENT ORDER                                                          Nage b
CR-104(wpd ]0/18)
 USA vs.     James Charles Berry                                                Docket No.:       CR 17-557-PSG




                                                                    RETURN

 I have executed the within Judgment and Commitment as follows:
 Defendant delivered on                                                                     to
 Defendant noted on appeal on
 Defendant released on
 Mandate issued on
 Defendant's appeal determined on
 Defendant delivered on                                                                     to
     at
     the institution designated by the Bureau of Prisons, with a certified copy ofthe within Judgment and Commitment.

                                                                    United States Marshal


                                                              BY
            .Date                                                   Deputy Marshal




                                                                  CERTIFICATE

 1 hereby attest and certify this date that the foregoing document is a fWl, true and correct copy of the original on file in my office, and in my
 legal custody.

                                                                     Clerk, U.S. District Court




            Filed Date                                               Deputy Clerk




                                                FOR U.S. PROBATION OFFICE USE ONLY


Upon a finding of violation of probation or supervised release, 1 understand that the court may(1)revoke supervision,(2)extend the term of
supervision, and/or(3) modify the conditions of supervision.

          These conditions have been read to me. I fully understand the conditions and have been provided a copy ofthem.


          (Signed)
                     Defendant                                                      Date




                     U. S. Probation Officer/Designated Witness                     Date




                                                 JUDGMENT &PROBATION/COMMITMENT ORDER                                                          Page
CR-104(wpd ]0/18)
